Citation Nr: 1824419	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-10-878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for dysentery (and/or residuals of dysentery).

2.  Entitlement to an increased rating for neurodermatitis, currently evaluated as noncompensable.  

3.  Entitlement to an effective date earlier than July 11, 2014 for the grant of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from September 1965 to August 1967.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.   

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The claims file was held open for an additional 90 days for the Veteran to submit additional evidence if he desired. 


FINDINGS OF FACT

1.  The earliest post service complaints of chronic bowel symptoms is not for more than four decades after separation from service.

2.  The most probative evidence is against a finding of chronic diarrhea and/or gastrointestinal complaints to include unusually frequent bowel movements since service.

3.  The most probative evidence is against a finding that the Veteran has dysentery or symptoms of such, or residuals of such, causally related to, or aggravated by, service.

4.  The most probative evidence is against a finding that the Veteran's service-connected neurodermatitis is manifested by symptoms affecting at least 5 percent of the entire body or exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  

5.  The Veteran does not meet the schedular requirements for a TDIU prior to July 11, 2014.

6.  Referral to the Director, Compensation Service for consideration of a TDIU on an extra-schedular basis is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dysentery (and/or residuals of dysentery) have not been met. 38 U.S.C.A. §§ 1101 , 1110, 1154 (West 2014); 38 C.F.R. § 3.303 , 3.304, 3.307, 3.309 (2017).

2.  The criteria for compensable rating for neurodermatitis have not been met.  38 U.S.C.A. § 1155. 5107;38 C.F.R. §§ 4.55, 4.56 (2017), 4.7,4 .73, Diagnostic Code 7806 (2017). 

3.  The criteria for an effective date earlier than July 11, 2014 for the grant of a TDIU have not been met. 38 U.S.C.§§ 1555, 5110; 38 C.F.R. §§ 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective dates

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply where warranted. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400.  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114 (a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (r). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Service connection for dysentery (and/or residuals of dysentery)

The Veteran's STRs reflect that he had some gastrointestinal (GI) complaints in service.  His post-service records beginning in 2007 reflect that he reported GI complaints.  Thus, the question before the Board is whether the two conditions are etiologically related.  The Board finds, as discussed in further detail below, that the most probative evidence is against a finding that the Veteran's reported current symptoms are causally related to service.  Therefore, service connection for a GI disability claimed as dysentery, or residuals of such, is not warranted.  The Veteran has not been definitively diagnosed with a GI disability upon clinical findings; he has declined further evaluation.

The Veteran's STRs reflect that in June 1966, the Veteran stated that he had been "very nervous" for the past two to three weeks and had diarrhea associated with this.  The next complaint of diarrhea is not until six months later and notes a recent onset.  On December 28, 1966, the Veteran sought treatment for diarrhea, lower abdomen cramping, and nausea since the prior night.  Two days later (December 30, 1966), the Veteran was diagnosed with bacillary dysentery; he was treated with medication, to include tetracycline.  Approximately three weeks later (January 25, 1967), he reported diarrhea since the prior evening; he was diagnosed with viral gastroenteritis. 

A February 1967 Report of Medical History reflects that the Veteran reported that he had, or had previously had, stomach, liver, or intestinal trouble.  The physician's summary and elaboration of all pertinent data reflects that the Veteran "had no problems with any of the above 'yes' checked items."  A February 1967 Report of Medical Examination reflects that the Veteran had "no defects - Healthy Male" other than a refractive error.    

There are no further complaints in the STRs with regard to diarrhea or GI symptoms in the Veteran's remaining seven months of service.  Notably, he was seen on four occasions in May 1967 (rash), and twice in July 1967 (nasal congestion and nasal drip).  The Board finds that if the Veteran had continued complaints of diarrhea or unusually frequent bowel movements since June 1966, it would have been reasonable for him to have sought treatment or noted it when seeking treatment for other conditions.  In addition, if he had had continued complaints since January 1967, it would have been reasonable for him to have sought treatment for such, as he was seen on six occasions for other complaints.  The Veteran signed a DA Form 3082-R (Statement of Medical Condition) in August 1967, in which he acknowledged that there had been no change in his medical condition since his examination in February 1967.

Thereafter, there are no clinical records for the next four decades reflecting chronic diarrhea or GI complaints.  To the contrary, a December 2006 VA general medicine note reflects that the Veteran denied diarrhea and constipation.

The earliest clinical evidence of complaints of diarrhea is in 2007, forty years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A December 2007 VA general medical (internal medicine) note reflects that the Veteran had intentional weight loss, had no active issues, and had "aggressively been on dietary modifications."  He reported "occasional diarrhea and bloating, intestinal symptoms without any obvious etiology, but also self-limited and resolves without any medications."  The clinician noted that the diarrhea could be related to a viral infection, and recommended that the Veteran undergo a colonoscopy, but the Veteran declined.  

A February 2009 VA GI record reflects that the Veteran had a history of hypercholesterolemia and being overweight.  The record is negative for diarrhea or chronic GI complaints or bloody stools.  A June 2009 VA Nutrition record reflects that the Veteran denied any nausea/vomiting, constipation, or diarrhea.  These records weigh against a finding that the Veteran had chronic diarrhea or dysentery symptoms since service. 

In 2010, the Veteran filed a claim for service connection for posttraumatic stress disorder.  As part of his recitation of the facts of his service in Vietnam, he stated that meals were "sabotaged" in Vietnam and that he had dysentery for several weeks in service." (See VA Forms 21-0781 and 21-0820).  Notably, he did not report that it had continued throughout the remainder of his service.  To the contrary, he reported a much lesser time-frame of several weeks.  (The STRs reflect that it was less than four weeks.) 

An October 2010 VA examination report reflects that the Veteran reported that in "the early 1990s, [he] began noticing that he was having diarrhea, which he attributed to food sensitivities."  The diagnosis was that the Veteran's symptoms were most consistent with irritable bowel syndrome.  The examiner opined that "dysentery can lead to a chronic bowel disorder such as irritable bowel syndrome. It certainly is unlikely to occur 30 years later.  As a result, I have to say that it is less likely as not that his diarrhea symptoms today stem from his dysentery in the service."  The Board finds that if the Veteran had chronic symptom since service it would have been reasonable for him to have stated such, rather than state that the symptoms began in the early 1990s, which was more than two decades after separation from service. 

A December 2014 VA GI record reflects that the Veteran reported that following dysentery in service, he has had "persistent diarrhea symptoms averaging 3-4 BMs per day varying from loose stools to watery diarrhea.  Has worsening symptoms a few times a year with more frequent stooling, with most recent episode 2-3 months ago."  The Board finds that the Veteran's report of persistent symptoms since service is less than credible given the inconsistent evidence noted above, to include his earlier denial of diarrhea, his contention as to only occasional diarrhea, and his contention as to an onset date in the 1990s.

The differential diagnoses in 2014 were "post-infectious IBS (initially set off by dysentery many years ago with rare flairs currently) vs microscopic colitis vs IBD vs Celiac disease vs pancreatic insufficiency vs fat malabsorption vs medication induced from herbal agents."  It was recommended that the Veteran undergo blood work, stool studies, and a colonoscopy to evaluate his symptoms.  The Veteran declined a colonoscopy.  In addition, the Board finds that the assessment of "post-infectious IBS) was based, in part, on the Veteran's less than credible history as to continuity of symptoms.  As noted above, there is already a VA examiner's opinion with regard to service-connection.

A January 2015 GI telephone record reflects that the Veteran had been requested to submit stool samples but that the Veteran failed to do so.  The Veteran reported that he had not had any episodes of diarrhea in the past month.  He reported irregular bowel movements but that they were not loose or diarrhea.  He also reported that he has been plagued with multiple bowel movements each day for the past fifty years, although it is not necessarily diarrhea.  (This differs from the December 2014 VA GI record which reflects that the Veteran reported persistent diarrhea symptoms of loose stools to watery diarrhea.)

The Veteran has also implied that he may have a GI problem related to exposure to an herbicide agent.  However, he does not have a disability or disease which warrants presumptive service connection under 38 C.F.R. § 3.309 (e), and there is no competent credible evidence of a relationship between his current symptoms and herbicide exposure. 

The Veteran is competent to state that he has frequent bowel movements and/or diarrhea.  However, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of GI symptoms.  In addition, the Veteran himself has stated that he thought his diarrhea was related to food allergies; thus, any contention by him that he now thinks it is related to dysentery in service is inconsistent.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
To the extent the Veteran is asserting continuity of symptomatology from service, his statements are inconsistent with, and less credible than, the contemporaneous evidence of record service, his denial of symptoms in February 1967, and his report of an onset in the 1990s.  In making such a credibility finding, the Board is not finding that the Veteran has an intent to deceive.  Rather, he may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred in the past.

In sum, the most probative evidence of record reflects that the Veteran does not currently have a GI disorder which is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 

Rating Neurodermatitis

The Veteran's neurodermatitis is rated as noncompensable under DCs 7699-7806.  In September 2010, the Veteran asserted that his rash had worsened. (See VA Form 21-0820.)

Under DC 7806, a noncompensable disability rating is warranted for dermatitis or eczema affecting less that 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  A 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum schedular 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

An October 2010 VA examination report reflects that the Veteran reported that "over the last few years, [his allergic skin symptoms] has become truncal or under his arms.  It will last about five days."  The Veteran reported that he has a cream which he uses when he gets the skin condition with "variable help."  The Veteran reported that the condition occurs many times a year and is annoying.  

While the Veteran is in receipt of service connection for neurodermatitis, the examiner noted that the Veteran's current diagnosis of xerosis is not neurodermatitis.  The examiner stated "[i]t is beyond my ability to say whether the xerosis is related to his neurodermatitis."  Regardless, upon examination, the clinician found that "there are no skin findings that are definite indicators of allergy, although there are punctate red dots on and off over his extremities, which are of a very nonspecific nature."  

A November 2010 VA record reflects that the Veteran denied rashes.  It was noted that the Veteran reported hyperalgia on both thighs but no rash; he reported that he has used some leftover topical steroid cream from one of his previous physicians which seems to help slightly. It was noted by the clinician that the "patient does not have rash or any other discomfort."  Upon clinical evaluation, no rash was seen.

Another November 2010 VA telephone record reflects that the Veteran reported that he has bumps on his torso. It was noted "[p]rickly heat rash that he has 'forever' and is different today and accompanies pain in leg, that he has in the last week or two."

A November 2011 VA telephone clinical record reflects that the Veteran was concerned about a mole which had changed color in the past two weeks.  A November 2011 VA record reflects that the Veteran's chief complaint was a pigmented lesion on the right temple which he reported had been present for twenty years.  There was no complaint with regard to neurodermatitis or a rash. 

A March 2012 VA dermatology record reflects that the Veteran's last dermatological treatment was in 2008.  He was being seen in March 2012 for a bump on the right temple which had been present for a reported 25 years.  Upon examination, the Veteran's trunk, and upper extremities were with normal limits.  His lower extremities had onychodystrophy (pertaining to the nails) with R1 red-brown path.  

A June 2012 VA dermatology record reflects that the Veteran was seen for a follow-up for the above noted lesion.  Again, the Veteran's trunk and upper extremities were found to be within normal limits.  The only notation of the lower extremities was the nail deformity. 

A September 2012 VA record reflects that upon physical examination of the lower extremities (for knee and back complaints) there were no rashes. 

A March 2013 VA record reflects that the Veteran reported a "new bump" on his right forearm for a few days.  He reported as a youth having had boils and developing poison oak dermatitis.  Upon examination, a small nickel size furuncle was noted.  The examiner found it to be "quite small" and found it would probably resolve on its own.  There was no notation as to findings of neurodermatitis and/or a rash.

A September 2013 VA record reflects that the Veteran sought a refill of prednicarbate for a rash.  A September 2014 VA record reflects that the Veteran only has a topical cream for a rash.  A September 2014 VA General Medical Record also reflects that the Veteran reported that ever since military service he breaks into a rash whenever he gets hot and that this is from "Agent Orange."  It was noted that the Veteran had been given cream for the rash in the past but prefers to wear light clothing instead of medication.  A December 2014 VA record reflects a history of desquamating rash diffusely, that has not changed recently.  No neurodermatitis and/or rash was actually clinically found upon evaluation.

The Veteran underwent another VA /Disability Benefits Questionnaire (DBQ) in April 2015.  It was noted that the Veteran had a diagnosis of neurodermatitis which was asymptomatic.  The record reflects that the Veteran reported a history as follows:

The rash is still present, which begins as red bumps in areas where the sweat builds up from the groin to the neck, especially in the summer time.  The red bumps are claimed to be extremely pruritic, painful and hot.  It is reported that the Veteran uses steroid ointment to clear the rash, which usually works within about 24 hours.  Keeping his diet clean of toxins and shaving his chest hair is claimed to decreases [sic] the incident of recurrence.  Chemical soaps cause irritation.  The Veteran states that he couldn't keep an office job because of the clothes he would have to wear, which would cause discomfort and irritation.  It is claimed that the Veteran tried working at various jobs over the years, but couldn't keep a job as a result of the itching and rash severity. 

It was noted that the Veteran reported that he was treated with topical corticosteroids six weeks or more but not constant over the past 12 months.  Upon physical examination, no condition was noted.  It was noted that the Veteran 's neurodermatitis was not visible and asymptomatic.  The examiner stated "neurodermatitis is reported to occur from the groin to the neck, however during today's exam there were no visible signs/symptoms.  The Veteran states 'What I eat and what I wear help prevent it from occurring'."  The examiner found that the Veteran's skin condition did not impact his ability to work.

The Veteran testified at the February 2017 Board hearing that he gets no treatment for his skin disability except for a cream and that he could not remember the last time he sought treatment.

In sum, although the Veteran contends that he has a rash and that he uses a topical cream to treat it, he has also stated that he treats it by eating a better diet and wearing light clothes, and without the need for regular clinical visits.  No clinician during the rating period on appeal has found that the Veteran exhibits neurodermatitis which affects at least five percent, or more, of the entire body or exposed areas, or has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  (Although the October 2010 VA examiner noted punctate red dots on and off, he did not find that they affected at least five percent of the entire body or exposed area; the Board finds that his description of "off and on" red dots, along with the other clinical evidence of no abnormal skin findings, is against a finding of a significant affected area such as at least five percent.)  

While the Veteran is competent to report a rash, the Board finds that the objective clinical findings are more probative than his lay statements which are made for compensation purposes and are not supported by clinical findings.  

Even with consideration that the Veteran may use a steroid cream, the evidence is against that he requires systemic therapy.  In Johnson v. Shulkin, 862 F.3d 1351 (2017), the United States Court of Appeals for the Federal Circuit differentiated between systemic therapy and topical therapy.  The Court concluded that systemic therapy meant treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  Here, the Veteran's use of cream constitutes topical therapy, not systemic therapy. 

In sum, the evidence is against a finding that a compensable rating is warranted. 

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has considered the Veteran's statements that he cannot work because he cannot wear traditional clothing due to skin eruptions caused by the formaldehyde that has been used in making "no iron" and "wash & wear" clothes.  However, the Board does not find that referral for consideration of an extraschedular TDIU is warranted in this case.  This is due to the fact that a clinician has found there is no impact of the disability on employment as well as the fact that the clinical records do not show significant symptomatology.  The Board finds that the Veteran's lay statements are less than credible with regard to whether he is unable to secure and follow a substantially gainful occupation.  
 
Effective date for a TDIU

The Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling prior to July 11, 2014 and as 70 percent disabling thereafter.  He is also in receipt of service connection for chronic bilateral allergic rhinitis evaluated as noncompensable, and neurodermatitis evaluated as noncompensable.  He is in receipt of a TDIU effective from July 11, 2014, the date upon which he met the schedular requirements for a TDIU.

In May 2011, the RO denied the Veteran's claim for a TDIU.  The Veteran did not disagree with the decision.  Thus, that decision is final, and a TDIU prior to May 2011 is not for consideration.  The Veteran again filed for a TDIU on December 18, 2014. 

In general, the effective date of an evaluation and award will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  

At first glance, the date of receipt of the claim is December 18, 2014, the date upon which VA received the Veteran's VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits).  The RO granted an effective date of July 11, 2014 because that was the day on which the Veteran first met the schedular requirements for a TDIU; the RO found that it was able to assign this effective date because the Veteran submitted a claim within one year of this date. 

The Board has also considered whether there is an informal claim or VA treatment record which could form the basis for an earlier effective date within one year of his filing of a formal claim in July 2014. 

In his April 2014 VA Form 9 on the issues of entitlement to service connection for dysentery and entitled to an increased rating for neurodermatitis, the Veteran stated, in pertinent part, as follows:

Both of these issues have affected my entire life!  I have not been able to keep a regular job due to my need for colon evacuation at all times during the day, as well as NOT being able to wear traditional clothing due to skin eruptions caused by the formaldehyde that's been used in making "no iron" and "wash & wear" clothes."

The Board finds that this statement can be reasonably construed as a claim for a TDIU and it was received within one year of a formal claim for a TDIU.  However, the Veteran did not meet the schedular requirement for a TDIU prior to July 11, 2014 and the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disabilities prior to that date. 

The Board may not grant a TDIU prior to July 11, 2014 without initial consideration of the matter by the Director, Compensation Services and the Board has determined that such referral is not warranted.  The Veteran is not in receipt of service connection for a bowel disability (to include dysentery); thus, his contention that he cannot maintain substantial gainful employment due to the need for colon evacuations cannot be considered in the context of TDIU, which is limited to the impact of service-connected disabilities.  With regard to his contention that he cannot work because he cannot wear "no iron" and "wash & wear" clothes, there is no competent clinical evidence to support this condition and the clinical record is against any such finding.  As noted above, no neurodermatitis or allergic skin reaction was found upon examination in October 2010, November 2010, March 2012, June 2012, September 2012, or April 2015.  The records also reflect that the Veteran reported that he controlled his rash by wearing light clothes, diet, and topical cream.  The April 2015 VA examiner found that the Veteran's skin condition did not impact his ability to work.  The Veteran testified at the February 2017 Board hearing that he gets no treatment for his skin disability except for a cream and that he could not remember the last time he sought treatment.  

Importantly, even if the Veteran was precluded from wearing "no iron" and "wash & wear" clothing, this is not sufficient evidence to indicate that he is unable to secure and follow a substantially gainful occupation as there are various other clothing materials available, and he manages his skin by cream, diet, and wearing "light clothes" to positive results in that no allergic rash or neurodermatitis was found on the most recent examination.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 
 


ORDER

Entitlement to service connection for dysentery (and/or residuals of dysentery) is denied.

Entitlement to an increased rating for neurodermatitis, currently evaluated as noncompensable is denied.  

Entitlement to an effective date earlier than July 11, 2014 for the grant of a total disability rating based on individual unemployability (TDIU) is denied. 




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


